FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                   INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                            1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 1 of 35
                                                                                              RECEIVED  NYSCEF: 01/27/2020
    -
                                                                                                            NEW ŸÓRKER

                                                                                                                                                                                 times."
    had      sex with             me.      That          man       is the         same        man        that       I had         sex with               at least         six                           When               I talked           with

    her, she suggested                      that         Dershowitz                had        made          a tactical            mistake            by     attacking                 her        so persistently.                         "The           'bad
    mom'                                                                worst,"                                                                                                                                                  life."
           thing  actually                        hurt      the                         she      said.      "I    love      my        children             more       than            I love            my own



               dwards             and      Cassell,         who           strongly            denied         Dershowitz's                    claims,          sued         him         for        defamation                        in January,

     E         2015,         and        Dershowitz                 countersued.                   Giuffre           became              a witness.            She         was         represented,                        pro        bono,        by

    David          Boies,          of   Boles         Schiller            Flexner,            and      by    his     partner,             Sigrid          McCawley.



    Dershowitz                and        Boies           have      known           each        other         since         they       were       young            lawyers,             when              Dershowitz                       was


    teaching              at Harvard              and      Boies           was     at Cravath,                   Swaine           &     Moore.             Boles          is among                    the        highest-paid                    trial

    lawyers          in     America,              a skillful            courtroom              tactician            with          a keen         instinct           for     public               opinion.                 For        decades,             he

    has      cultivated             a reputation                 as a defender                 of   principle.              He          represented               CBS            in    a major                   First         Amendment

    case,      prosecuted                Microsoft                for     antitrust           violations,             and         fought           for     marriage               equality                  in    Hollingsworth                          v.

    Perry,         the     landmark               suit     in     California.




    But      Boies          has     also     damaged                his     reputation              by      using        strikingly              aggressive                tactics.              In     2011,             he      agreed          to

    represent              Theranos,              a startup              that     claimed           to      have      pioneering                 blood-test                 technology;                          he      later       served          on

    the      company's              board.          When            the         Wall     Street      Journal             pursued            an sp_og                of Theranos's                           deceptive                  business

    practices,             Boies        vehemently                 warned              against         publishing                 the     article,          and     worked                  to        silence            whistle-blowers

    within          the     company.               (He          maintains              that      he was          protecting               his      client's         intellectual                      property,                  and      that      he

    did      not     try     to    impede           publication.)                  Boies          stopped            representing                  Theranos                 in    the        fall        of      2016,            but      remained
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                    1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 2 of 35
                                                                                                      RECEIVED  NYSCEF: 01/27/2020
                                                                                                                                            THE
    =                                                                                                                          NEW YORKER


    2017,          this         magazine                  and        the      Times              were         investigating                        accusations                      of      sexual           abuse             against             Harvey

    Weinstein,                   who          was        Boies's            client.          Boies's               firm         hired          Black            Cube,               a private                intelligence                     company                  run         by

    former           Israeli             military              operatives,                  to     disrupt               the         reporting.                 In     the          process,                Black            Cube           operatives

    knpersonated                         a source              and         assumed                 other           false        identities                 to     gather              information                        on         the     reporters.                 (Boies

    said      that         he        regrets           not      supervising                      Black             Cube             more         closely.)


                                                                                                                                                                                                                                                                       plays,"
    In     the       summer                 of 2014,              Boies,            who           has      described                      courtroom                   proceedings                          as "essentially                       morality

    met       with             Giuffre             and        vetted          her        story.           She       was         an        imperfect                  witness.                 She          had         used         drugs          throughout                          the

    time         she      was          with          Epstein,               and       she         acknowledged                            being            hazy           on     dates.              She         initially            recalled                that         she

    started          working                  at Mar-a-Lago                           when              she        was         almost            sixteen,              but          employment                          records             showed                  that         she

    started             a year         later-meaning                              that       she        had         been             underage               for        less         than         a year            of        the     time          in     which              Epstein

    lent      her        to      his     friends.              Yet       Giuffre             maintained                        that        she       never            forgot              the        faces         of        the     men           she        had      sex with.

    At     thirty,             she     was          plainspoken                     and          direct,           with         a quiet             self-assurance                            that         seemed                  hard-won.                  "She           didn't
                                                                                                                                                                       narrative,"
    try     to    pretend                she        was        perfect,             didn't          try       to     give           a constructed                                                      Boies            told         me.



    Dershowitz                       presented                 his     own          difficulties                   as a witness.                    When                  taped           depositions                        began,           in        October,                 2015,

    he     often          refused              to      answer              questions,                delivering                     long       soliloquies                      and         furious              denunciations.                           Even             his     own

    lawyer           tried           at times             to    restrain             him.           Eventually,                       a special             master,                 a kind            of     referee,               was       appointed                     to     help

    control             the       proceedings.                       The        special            master                repeatedly                 admonished                            Dershowitz                         ("Mr.          Dershowitz,                          I'm


    going          to     ask        you       to      stop"),           and        struck            some            of       his     testimony                     from           the       record.



    Dershowitz                       argued            that       he was             being           used           as a "stalking                     horse":                 Boies's               real       goal,          he     said,        was         to     use         him

    as an        example                 to        frighten            Leslie            Wexner               into         paying              a large               settlement.                     He         insisted             that          he     had        never             met

    Giuffre,              that         he     had        never           seen        photographs                          of    naked              girls        in     Epstein's                 house,                and         that      he         had      never             seen

    Epstein              with          underage                 girls;        if he         had,          he would                    have         reported                him           to     the         authorities.                    Giuffre             was          a
                    liar,"
    "serial                       he        said-nothing                        she         said        could            be believed.


                                                                                                                                                                                                                outcry,"
    In     cases          of     sexual             abuse,           one      important                    legal          standard                 is "contemporaneous                                                               in     which             victims

    disclose             attacks              to     people            they        trust,          soon            after        the        event.           Giuffre,                 like       many              of     the        other          women               around

    Epstein,              describes                  herself           as isolated,                  and           says        that        she      was         discouraged                          from          speaking                 with          the        girls         who

    came         and           went           from        Epstein's               homes.                But         she        has        said       that         she          talked           about             Dershowitz                       with         Tony

    Figueroa,                  her       boyfriend                during             the         time         she        was         with          Epstein.                Giuffre               described                    calling            him          from           the
                                                                                                                                                                                                                 lawyer."
    island          and          complaining                     of being                obligated                  to     "have            sex with                 O.     J. Simpson's                                              In     January,                2016,

    two       attorneys                  working               with         Dershowitz                        tracked                Figueroa               down               to     secure               an     affidavit               that      would              preëmpt
                                                                                                                                                           Dershowitz,"
    any       such         testimony.                    "Virginia                only       once           mentioned                       Alan                                                 it read.               "I     remember                    she       described
                                                                                                 lawyer.'                                                                                                                                                                    him."
    Mr.       Dershowitz                       as 'O.          J. Simpson's                                           She           did      not      say        she         ever         had         any         physical                contact             with

    Figueroa,                  who          has       been           arrested            several            times              on      minor           drug            charges,                 signed             the         document.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                        1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 3 of 35
                                                                                                          RECEIVED  NYSCEF: 01/27/2020

    =                                                                                                                          NEW ŸÓRKER


    Dershowitz                      also           gathered               evidence              from           phone             calls         with           Rebecca                  Boylan,                a girlhood                 friend             of    Giuffre's.

    In       a transcript                    that         he     introduced                   during           a deposition,                       he         informs               Boylan               that        he's         turning             on         a tape
                                                                                                                                                         previously."
    recorder                and         asks           her      to     "please          repeat           what         you          told        me                                             Boylan            says        that         Giuffre             was


    pursuing                 Dershowitz                      only            under           pressure              from         lawyers,                 and        that          "I've         never          heard             her      mention                 you        as
                                                          kids."                                                                                                                                                                                                         much."
     [sic]      when              we were                                 Dershowitz                    says,        "I'm          now           turning               off        the         tape       recorder.                Thank              you         so

    Giuffre              said          that         Boylan              agreed          to     the      call        after        they          had        a falling                 out.         Dershowitz                       said        that         Boylan
                                                                                                                                                                                                                                  me."
    contacted                    him,            unprompted,                        because            she     was          "horrified                   by    what            was            happening                    to                  (Boylan                did         not

    respond                 to     requests               for        comment.)



    Dershowitz                      told           me that              he wanted                 the        case         to    go      to      trial.         But,          in     December                       of 2015,               he     e-mailed                   Boies

    to       discuss             a settlement-on                                the     condition                  that        Giuffre               acknowledge                              that      her        accusation                  could             have        been       a

    mistake.                He         wrote,             "We           should          be      aiming              at a short                 simple              statement                     such          as: 'The             events             at issue

    occurred                 approximately                            15 years           ago          when          I was           a teenager.                    Although                      I believed                 then          and        continued                    to

    believe              that       AD             was       the       person           with          whom            I had           sex,        recent              developments                             raise        the        possibility                that           this
                                                                             identification.'                   "
    may         be       a case             of     mistaken



    In       April,          2016,               the      case         settled,         with          no      such          statement.                   The           press             reported               that        the        agreement                   included

    a financial                   arrangement,                         implying                that        Giuffre's               team          had          paid.          In        fact,          Dershowitz's                     insurance                  company

    had        paid          Giuffre's                  lawyers.              (In     negotiations,                    the         parties             had         discussed                    a figure            of     nearly             a million                dollars,

    with         fifty           thousand                 going           to      Dershowitz,                   which              would              allow           him           to        claim           a payment.                  The          final          amount

    has        not       been           disclosed.)                    Dershowitz                     also     got        a valuable                   concession:                        Edwards                  and          Cassell          agreed               to     release
                                                                                                                                                                                                                                                           Dershowitz."
    a statement                     saying               that         it was          "a mistake               to    have           filed        sexual              misconduct                        accusations                     against

    As        the      statement                       circulated              in     news        reports,                Edwards                 and          Cassell              rushed               to     clarify           that        they         had
                                        "tactical"
    committed                      a                                 mistake.           They           had         attached               Giuffre's                  filings             to     a case          centered                 on     Epstein,                   not     on

    Dershowitz;                        because                 the      filings         were          not      directly              relevant,                 the        judge               had      struck            them           from          the        record.

    Dershowitz,                        in        interviews,                  ignored           this         interpretation                       and          said        that           he         hoped          that         Giuffre             would             be
                                                                                                                                                                                                                                  waterboarded."
    investigated                       for       perjury.             The           previous            fifteen           months,                he       said,           had        been             like      "being




                                                                                                                                                                                                                     He

     D
                      ershowitz                   was        free       of     the     lawsuit,              but      his       public            stature              was          diminished.                                  had      retired              from

                      Harvard                 Law            School            in     2013,           at seventy-five,                         and       he was                finding                media            invitations                   elusive.              His
                                                               Dysfunction,"
    latest          book,           "Electile                                                    attracted                little         interest.              He           made              frequent              appearances                      on         Newsmax,

    the       conservative                         news          outlet.            Dershowitz                  remained                    preoccupied                        with             Giuffre's              allegations.                   In     late          2016,

    he £omplained                             to       Boston           magazine                that,         as a result                 of     her      claims,                 he      had          lost     two         clients            and         had        stopped


    getting              requests                 to     accept          honorary                degrees.              Before               an     appearance                          at Johns               Hopkins,                  he was              greeted               by
                                                                                                                                                                                                                                       Culture."
    women                wearing                   duct         tape         over      their         mouths,                holding              signs             that        read            "You          Are       Rape



    With              the        election               of Trump,                   though,            he      became               a regular                 guest            on        Fox          News,          sometimes                       appearing

    several            times            a week,                 to    accuse           the     President's                     antagonists                    of      misreading                       the      law.        After          Trump                 fired           the
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                           1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 4 of 35
                                                                                                             RECEIVED  NYSCEF: 01/27/2020

    =                                                                                                                                     NEW ŸÓRKER


    opposition,                      arguing                     that        a special              counsel                  had          too      much                  power.                  Dershowitz                     was         often         introduced                         as an

    impartial                  arbiter-a                         Democrat                    who            happened                      to     feel            that          Trump                  had         been          mistreated.                    It    helped              that         he
                                                                                                                                                                                                                                                       McCarthylsm,"
    had       been             arguing                  against               special             counsels                   at least             since                1998,              when             he wrote                 "Sexual                                                         a

    book          protesting                      the            investigation                      of      Bill        Clinton.                  He             also          noted              frequently                   that         he    had          voted            for       Hillary
                                                                                                                                                                                                                                                                                       liberties,"
    Clinton               in     2016,                 and         insisted                that        his         interest             was        nonpartisan.                                  "I'm           going          to     speak         out         on      civil

    he     told          Tucker                 Carlson,                     on      Fox        News.               "And           sometimes                            it's     going                to        help      Trump.                 Sometimes                      it's     going             to
              him."                                                                                                                                              politics,"
    hurt                         Civil             liberties                 were            "more            important                        than                                         he      declared.                  Carlson              replied,                "Well,            God
                  you."
    bless



    At      times,             Dershowitz's                              defense                of Trump                     put        him            in        conflict                 with          old       comrades.                  In     April,             2018,             he

    accused              Mueller,                      with             no     apparent                  evidence,                   of     complicity                          in        one         of    the         worst          scandals                in     F.B.I.            history,             in

    which              four       men             in         Boston               were          wrongly                  imprisoned                              for     murder,                   in      1968,           based            on     false            testimony                 from              a

    mafioso               who             was          also            an    informant                      for        the     Bureau.                      In         a radio             interview,                    Dershowitz                    said          that         Mueller,

    who       had          worked                      in        the     U.S.         Attorney's                       Boston              office,                 had         "kept              four           innocent              people             in        prison             for    many
    years."
                       The           allegations                        echoed               across           the        right-wing                          media,                  with          statements                       from          Sean          Hannity                  and

    Rush           Limbaugh,                           and             Dershowitz                     called            for        an      investigation                              by        the        Justice             Department's                          inspector

    general.              As         it    happened,                         Nancy              Gertner                 had          been          the             presiding                     judge            in     the        most          expansive                  lawsuit             in      the

    case,         in     which                 representatives                             of     the        four        framed                  men               sued         the          federal               government.                      On          April            18th,          she

    published                   an        Op-Ed                    in       the     Times,               noting              that,         in      thousands                          of        pages            of     court          records,            "there               is no
                                                                                      true."
    evidence                  that         the         assertion                  is                     Gertner                   told          me that                  she             was       dismayed                    by     Dershowitz's                         recent

    appearances:                          "He           has            squandered                     his     position                    as a Harvard                           law            professor                 and         a civil       libertarian-for                                the
                                                                             TV."
    sole      purpose                     of     being             on



    Some            of     Dershowitz's                                 most         striking                statements                        came               during              Brett             Kavanaugh's                         Supreme                  Court

    confirmation                          hearings.                     When               Christine                    Blasey              Ford                 accused                  Kavanaugh                       of    assaulting                her         at a high-
                                                                                                                                                 Friends"
    school             party,             Dershowitz                          complained                          on     "Fox             &                                    that         other               commentators                        were            endorsing                   her
                                                                                                                                                                  her!"
    claims             without                   sufficient                  evidence.                   "You've              never              met                            he         said.           "Are         women               born         with           a special               gene
                                                                                                                                                             lying?"
    for     telling             the            truth             and         men        with            a special              gene              for                                 In     another                    appearance                 on      the         show,             he
                                                                                                                                                                           "
    mocked                his        opponents                          in     the      argument                       over         Kavanaugh:                                  'We             know             he's      guilty           because                 he's     a white                man.
                                                                                                                                                                   inquiry.'                "
    She's         a woman,                        she's           a survivor-that's                                  the       end          of     the




                  his                                  Dershowitz                       was           on      Fox                                                                the         Mueller                                                      when              the        host

    T
                          January,                                                                                           News,              discussing                                                              investigation,

                  asked           solicitously                          about           the        accusations                       against                     him.          Not          long            before,             the     Miami              Herald                 had

    published                   a deeply                     reported                three-part                     series,           by Julie                    Brown,                   that         offered            new          details           on         Epstein's                case

    and       the        negotiations                             that         led      to      his      deal.           Dershowitz                              seemed                   eager            to     answer              the    question.                  "There                are       e-

                                                                                                                                                                                                                                                          me,"
    mails          so far            that          are           secret,          but        that          prove             not        only           that             I was             framed                but      who          framed                            he        said.         "Have

    me back               on         the          show             when              the        e-mails                come           out.         Boy,                it will            be      so interesting-because                                            there         will        be
                                                                  handcuffs."
    prominent                    people                     in
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                  1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 5 of 35
                                                                                                    RECEIVED  NYSCEF: 01/27/2020

    =                                                                                                                      NEW ŸÓRKER

                                                                            have,"
    documentary                       evidence,                 as I                         he      told         The      New           ½rker.             His         evidence,                though,                often          leads         to     further

    disputes.            He          has        pointed               to     an unpublished                          memoir               by         Giuffre,               saying,          "In        her         manuscript,                   she          says       she
                                                    me."
    never       had          sex with                             She          does         not      say         this.      In     the        memoir,                  Dershowitz                    appears               in     only         one        passage:

    He       knocks            on         the      door         of        a bedroom                  where               Epstein           has just               finished              having               sex with             Giuffre,                and

    Epstein            invites             him       in     for           a discussion.                  Giuffre               writes,           "Alan's              taste      for       the      young             and         beautiful                was         the
                                                                                                                                                                           Jeffrey."
    bias      [sic]      for         a blooming                      business               relationship                   between               him            and




                                                                                                                               ADVERTISEMENT




    Dershowitz                      also        points          to        e-mails            that        Giuffre            sent         to     the       reporter              Sharon               Churcher,                    several          months                     after

    their       meeting,                  as she          was         drafting               the      manuscript.                     When                Giuffre             asked           for       help         reconstructing                         the        list      of

    men        she      had          compiled                from             looking               at photographs,                           Churcher                     mentioned                 Dershowitz,                        writing             that         she
                                                                                                                                                                                                                                                   him."
    and       others           suspected                  him          of     sexual          misconduct,                        "and         tho         no      proof        of      that,        you        probably                 met                           Giuffre

    told      me,       "I     can't         say what                 she       was         thinking,                but        I think             she        threw          Alan           into       it    forgetting                  that       I had
                                                                                                                                                                                                 him."
    already           mentioned                     him,         even           informed                 her        of     the        experiences                     I had         with



    When             Giuffre's               allegations                    first     became                public,             the
                                                                                                                                         Daily
                                                                                                                                                          News             quoted            Dershowitz                      as saying               that         he      never

    had       a massage                   at Epstein's                     home.            After         the       story          came          out,          he      quickly             asserted              that        he     did        have            a massage
                                                                                                                                                                                                                             Olga,"
    there-though                           he      said      that           it was          given           by     a "fifty-year-old                           Russian              woman                named                                 and         added,               "I
                                                     on."
    kept       my underwear                                       In        any       case,         he      says,         during          the         years           that      Giuffre             lived           with         Epstein,                 he     never

    met       her;      his         travel         records                demonstrate                     that       it was            impossible.                     I examined                   the        records            for      a few            hours,

    though            I wasn't               allowed             to        copy        them.             Every            day      had        been             accounted                for,        and        in     most         cases          there           was

    documentation-a                                 credit-card                     bill,      a public              appearance.                      But         some         of      the       dates         were             supported                 by      only          a

    handwritten                     datebook                entry             ("New            York"),              or by          a telephone                      call      from         a landline,                  which             could           have          been

    made        by      anyone                  at the       address.                And            Dershowitz                    lived         in        New          York         from         September,                      2000,           to June,               2001,

    when         Giuffre              was          often        with            Epstein              at his          mansion.                 His         schedule               contains                 notations                about           meetings
               "Jeffrey."
    with



    In      2015,       Dershowitz                        hired             a security              firm,          led      by     the        former              EB.I.          director               Louis           Freeh,            to     look          into

    Giuffre's           claims.                 Dershowitz                     provided               a one-page                      summary                    of    the     inquiry,              which              said       that        investigators
                                                                                                         accusations."
    had       "found            no         evidence             to         support            the                                         The             summary                notes           that         Giuffre             described                    seeing           Al

    Gore        and          Bill         Clinton           on         Epstein's               island,            and          said      that         Secret            Service            records              showed              no         evidence                of

    such       a visit.             (Gore           and      Clinton                  deny          visiting             the      island,            although                 Clinton               has        acknowledged                          taking

    multiple            trips         on         Epstein's                 plane.)          The          summary                  points             to     no        other         specific            discrepancies.                      When                The            New

    ½rker           asked           Dershowitz                       to     see supporting                         documentation                            for       the      report,             he     said        that        he      didn't          have           it;

    Freeh's           firm          did      not      respond                 to     requests               for      substantiation.                           Giuffre           told        me that                Freeh's            investigators                        had

    never       interviewed                        her.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                   INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                        1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 6 of 35
                                                                                                          RECEIVED  NYSCEF: 01/27/2020

    =                                                                                                                                  NEW ŸÓRKER


    2011,           and          said         that         it proved                     that         she      didn't              mention              him.          I obtained                     a copy;              the         majority               of     it    is redacted,


    including                    a list       of     individuals                         Giuffre               identified                  from         photographs.)                           Giuffre              says            that      she        named

    Dershowitz                         in    2009,               to     Katherine                      Ezell,           the         attorney              in    Miami.                  Ezell          declined                 to     comment,                     but        in

    depositions                       from          the          time            she        questions                  witnesses                  about          Dershowitz's                         visits         to      Epstein's                  house.

    Dershowitz                         says        that          Ezell's               supervisor,                    Robert              Josefsberg,                 assured                  him         that      no         one          had        made             any

    accusations                       against             him           in       those            years.          But         Josefsberg                  told        me,          "I     have         never             told         Alan         Dershowitz-or
                                                                                                                                                                                                wrong."
    anyone               else-what                        this          client            or      any        other            client           has     told       me.          He         is



    Dershowitz                         has      also         claimed                     that         Boies           must           have            known           that          his     client            was          lying.            He       cites         a telephone

    call,      apparently                      recorded                     in     secret,             in     which               he      and        Boies        discuss                the     possibility                     of       settling           the         defamation

    suit.      Dershowitz                          allowed                   me to listen                      to      it,        again         refusing             to     let     me make                       a copy.            The         recording                    has

    frequent                stops            and          starts,            and            in    many           places             is unintelligible.                            Dershowitz                       emphasizes                      a passage                  in     which

    Boies           imagines                  a conversation                                with            Giuffre:               "We          know           you        believe              that         you      had             relations             with           Professor

    Dershowitz.                         . . .   We           have              now           reviewed                  the         documentary                       evidence,                  and         we are convinced                                 that         your        belief
         wrong."
    is                            Boies            told          me that                  the       conversation                         was         hypothetical-a                             way          of    exploring                   how         he       might

    persuade                an         aggrieved                      client           to        accept         a settlement,                         if Dershowitz                        could             offer         definitive                 proof.             He         also

    showed                me an e-mail                            that           he      sent         to      associates                  afterward,                 speculating                      that         Dershowitz                        had          intended                 to

    gather           evidence:                     "From                the        way           he     kept           trying             to    put       words           in       my      mouth,                  I suspected                     he was                taping            the
    call."




                   his                             Dershowitz                            sent         Giuffre                and       Boies           a message                   on                                                                             to      provoke                a

    T
                           March,                                                                                                                                                         Twitter,                 seemingly                     trying

                   confrontation.                           "I        challenge                   my         accusers               to     tweet          a direct             accusation                     against                me so I can                    sue        them             for
    defamation,"                                                                                                                                                                                                                            money."
                                            he wrote.                  "They                won't           because                they         know           they         made           up         the         story         for                               Dershowitz

    argued               that,         by     not         making                   allegations                    in     public,                Giuffre          and           Boies           were          taking              advantage                   of      a legal

    principle               known                  as the              litigation                  privilege,                 which             forbids           defamation                         suits         based             on      court         testimony.

    Journalists,                      however,                   are     permitted                      to      report              on     that        testimony-which                                     can       provide                 a canny              lawyer             with             a

    safe      way          to         release         contested                        information                       to        the     public.



    By       the         time          Giuffre              made                 her        allegations                  about             Dershowitz,                      she          could         no         longer              sue      him         for       having

    abused               her          as a minor;                     the        statute              of     limitations                       had     expired.              Dershowitz                           once       offered               during                an    interview

    to waive               any          statute             that          prevented                        Giuffre's               claims             from       being             tested             in     court-but                        when           her         lawyers

    asked           him           to waive                 it to         allow              a civil           suit,          he     refused.            The          only          way         for         Giuffre              to     test       her      allegations                     in

    court          was           in    a defamation                              suit.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                               1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 7 of 35
                                                                                                 RECEIVED  NYSCEF: 01/27/2020
                                                                                                                                             THE
    =                                                                                                                       NEW YORKER




    In    2015,         when          Giuffre's                   allegations                  against               Ghislaine                  Maxwell                   and      Epstein               became              public,          Maxwell
                                                       lies."
    called        them         "obvious                              In          September,                      Boies         and           McCawley                     filed         a defamation                    suit        against       Maxwell

    on      Giuffre's           behalf,           in       the      Southern                   District                of     New             York.         The           judge,             Robert          Sweet,            suggested               that        the

    scope        of     the        case        extended              beyond                Giuffre's                  claims             about            Epstein               and          Maxwell;             it    dealt,         he wrote,              with          "a

    range        of     allegations               of        sexual           acts        involving                    plaintiff               and        non-parties                    to    this       litigation,             some         famous,                some
    not."
                Maxwell               settled          just         before              a trial           was         to    begin,             in        May,         2017.           The          amount              was     undisclosed,                    but

    Giuffre            reportedly                received                a multimillion-dollar                                     settlement.



    The        allegations                in    the        Maxwell                 case         did            not     leak        to        the      press;          Judge           Sweet           sealed           all    the      documents.


    Among              them          was        a sworn              afEdavit               filed              by    a British-South                             African              woman              named               Sarah       Ransome,                    who

    joined        the        case      as Jane              Doe          43,       and         was             represented,                    pro        bono,           by     Boles             and     McCawley.



    I recently               spoke        with         Ransome,                     who             is now             thirty-four.                      She         is voluble-"I'm                        South            African,           I'm      not         a

    wallflower"-but,                            she        says,         still     deeply                affected             by        her        experience                  with          Epstein.           "The           trauma           I have             gone
                                                                                                                                                                           Ghislaine,"
    through             in    the     last       ten        years          I wouldn't                     even         wish         on Jeffrey                   and                                     she      said.



    Ransome                  was     introduced                     to     Epstein                  in    September,                     2006,             when           she      was         twenty-two.                     She      had      gone

    through             a painful              breakup,                  and       had         dropped                  out        of        college            in    Edinburgh,                     because            she      couldn't             afford          the

    tuition.           She         decided            to      spend              most          of        her        remaining                  money                 on   a flight            to     New       York.           "At      twenty-two,
                         naive,"
    you're        so                       she     said.           "But           I was             in    New           York            to     make            friends,            to    get        over      heartbreak,                to     try     to      get      an
                                                                                                    dreams."
    education.                You      know,               it's    the       land         of                                Soon              after        she        arrived,           a new           friend          introduced               her         to

    Epstein,            describing                him             as a philanthropist                                 who         used             his    wealth            and         his        connections                 to    help
                                                                                                                                                                                                                                               poor           young

    women-if                   they        gave         him          massages.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                  INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                    1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 8 of 35
                                                                                                      RECEIVED  NYSCEF: 01/27/2020
                                                                                                                                            THE
    =                                                                                                                           NEW YORKER



    As      the       massages                  turned             sexual,              Ransome                 said,           she       was         given            the         use      of     a huge                 apartment                      in    Epstein's


    building             on        the         Upper             East           Side,        along         with            a cell         phone,                 a car-service                     account,                     and         money              for        living

    expenses.                Ransome                   said         that         she      dreamed                 of       studying                at the           Fashion                  Institute                    of Technology,                             and        that

    Epstein            and          Maxwell                  promised                   to     arrange               her        admission.                   For          Ransome,                      as for                the     other          women,                    these

    benefits           depended                      on      her        having               sex with            Epstein                  and      with            his        friends.                 In     her         affidavit,                she        named

    Dershowitz                      as one            of     those          friends.



    Ransome                  was          another                imperfect               witness.               In        the      fall     of     2016,               she          had        suggested                       to     the       New           York          Post        that

    she     had        sex         tapes         of    half         a dozen                  prominent                    people,             including                     Bill      Clinton                   and           Donald               Trump-but

    couldn't           provide                 the         tapes        when            asked.            (Ransome                     told        me that                    she        had       invented                     the         tapes        to     draw

    attention                to     Epstein's               behavior,                   and     to     make                him        believe            that            she        had         "evidence                      that         would             come             out      if he

    harmed             me.")              In    2017,             Boies           represented                   Ransome                     in     a lawsuit                   against                 Epstein                 for        sex      trafficking;                  last

    December,                     Epstein              paid         an      undisclosed                    sum             to     settle.          In       a hearing,                    Maxwell's                      lawyer              mentioned

    Ransome's                     allegation                about           Dershowitz,                        and         the      comment                       leaked             to     the         press.                Protected               by       the        litigation

    privilege,               it was            gported               in     the
                                                                                        Daily        News,                under           the       headline                   "SECOND                      WOMAN                    CLAIMS              BILLIONAIRE
                                                                  'DIRECTED'                                                                                                        DERSHOWITZ."
    PERV          JEFFREY                 EPSTEIN                                               HER       TO         HAVE             SEX WITH                    ALAN



    Dershowitz                      denied            that         he      had          ever       met         Ransome.                     "The            villain            here         is David                     Boies,             who          is exploiting                      a
                                                                                                                           me,"
    crazy         woman                 in     order         to     get         revenge              against                           he        told       the
                                                                                                                                                                         Daily
                                                                                                                                                                                          News.              He          explained                  to        me that              he      had

    filed      charges               against               Boies           and         McCawley                      with          the      bar         associations                       of     New            York,               Florida,                 and

    Washington,                       D.C.,            registering                     a range            of    complaints.                       In     them,                Dershowitz                        again                accused             Boies            and         his

    associates               of plotting                    extortion                  and      encouraging                        perjury.              He         also            argued              that,            in     early           2015,          a partner                   in

    Boies's           firm          had        discussed                  representing                    him          and         had          accepted                  a document                          outlining                     his     strategy-even

    though             the         firm        was         already              representing                    Giuffre.                  (Boies            denied                 any      impropriety,                            noting            that          the        firm        had

    more          than            three        hundred                  lawyers              and      that           his        representation                         of      Giuffre                 was       closely                  held       at the          time.)



    Dershowitz                      claimed                that      Boies              had      advanced                    Ransome's                      case         in        order          to        force         him          to       abandon               his

    complaints.                    "He          threatened                      me that            unless             I withdrew                      the        bar        charges               he would                      find         somebody                     else        to
                   me,"
    accuse                         he        said.         But      Boies           had         agreed            to       represent                  Ransome                       in January,                     2017,             seven          months                 before

    Dershowitz                      filed       the         charges.              In     any        case,        the         judgments                      in     all        the     bar         complaints                         went          against

    Dershowitz.                      In        New          York,          the         Grievance                Committee                         for       the          Ninth             Judicial                 District                informed                 Boies's

    firm       that      "the             Committee                       determined                   that          there          was          no      breach                of    the         Rules              of        Professional                     Conduct                  on
                                                                                                                  dismissed."
    your       part.         Accordingly,                         the       complaint                 was




                  n July                        Epstein                 landed            his      private             jet       at Teterboro                                                in        New                                                           from            a trip

        O
                                    6th,                                                                                                                           Airport,                                          Jersey,               returning

                  to     France.                When               he      emerged                 from         the          plane,           law-enforcement                                    agents             were             waiting.                 He     was           taken

    into      federal              custody-part                            of     an     effort,          led        by      the      Southern                     District                of     New            York,               to     revive            his

    prosecution,                     based            on     new           charges.             That            day,         investigators                        broke             open           the        door             of     his         mansion                 on     East
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                                       1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 9 of 35
                                                                                                         RECEIVED  NYSCEF: 01/27/2020

    =                                                                                                                            NEW ŸÓRKER


    alongside                    an      assumed                   name,           with         the        country               of    residency                listed        as Saudi                 Arabia.



    As      reports                of     Epstein's                 arrest           spread,              more           than         a dozen              women             came              forward                 to      say       that         he       had          abused

    them,             too.         There             was       new             scrutiny              of    the      non-prosecution                             agreement,                     which                 Alexander                    Acosta               had

    granted                 in    2008.            Amid             public              outrage,              Acosta             resigned                 as Secretary                   of     Labor.                Speaking                   in     his         own

    defense,                 he       argued           that             the     agreement                    had         been         more              stringent           than             what          Barry             Krischer,                  the         state's

    attorney,                 had         recommended.



    This          was            a backhanded                           tribute          to     Dershowitz                       and         Epstein's              other            defenders:                      without              their            legal       efforts,

    Krischer                  would             probably                  have          recommended                          more            significant                 charges.               But         Dershowitz                          was         distancing

    himself                from           the        case.         In      March,              when           reporters                 outside               a court         hearing                 asked             him            if he was               still        in      touch
                                                                                                                                                                                                                                       call."
    with          Epstein,                 he'd        said,            "You          never           stop        being          someone's                    lawyer.         I'll       always             take            his                       Now            he      told
                                                                                                     him."
    NPR,              "I      have         no                                         with
                                                     relationship


    On       April               16th,          Giuffre                 sued       Dershowitz                      for       defamation.                      Dershowitz                      said         that         he was               eager           for       the       fight,
                                                                                                                                                                                     for."
    t_elling            the                      News,              "This             is the          opportunity                     I've        been         looking                          In     June,             however,                     he     filed          a motion
                                  Daily

    to     dismiss                Giuffre's                complaint,                    along            with        a motion                 to       disqualify            Boies's                firm            from          representing                        her.         In

    mid-July,                    he went              on      Laura               Ingraham's                     show,           on     Fox         News,           to     assail            Boies.             "I     have            had       sex with                  one

    woman"-his                             wife-"since                         the       day         I met         Jeffrey            Epstein.                I challenged                     David                 Boies         to        say under                 oath           that
                                                                                                                                                                         time,"
    he's         only         had         sex with                 one         woman              during              that       same          period            of                          Dershowitz                      said.           "He           has       an

    abnormal                     amount               of      chutzpah                   to    attack             me and              challenge                my perfect,                     perfect                sex      life       during              the          relevant
                                 time."
    period              of



    Dershowitz                          told       me,        "I     have          to     be     able         to      continue               to     defend            myself             in     the         court            of public                  opinion.                 I need
                                                                                                                                                                             truth."
    to     be      able          to      defend            myself               on       television,                to     publicly               declare           the                          But            some           media                 outlets           no        longer
                                                                           View,"
    welcomed                      him.          On         "The                                the        co-host            Meghan                 McCain                  said,        "I     also        don't            think              people              like      Alan

    Dershowitz                          should           be        on      TV         right          now,          while          they're           being           accused                  of being                involved.                  A     lot      of      people
                                                           for."
    have          a lot          to      answer



    Dershowitz                          responded                   with          a column                   on     Newsmax:                      "In      2008,          according                   to        the      New             York           Times,              Meghan

    McCain's                     own           father-the                      late       great           Senator            John            McCain-was                              accused               of        sexual            misconduct                      for       an

    alleged                relationship                    with           a lobbyist                 30      years         his       junior.            I do     not        recall            Meghan                   McCain                    calling             for      her
                                                                         television."                                                                                                                                                                       misconduct-
    father            to      be barred                from                                           In      fact,        the        Times             had     reported                no      accusation                        of     sexual
                                          aides'
    just     McCain                                      unconfirmed                          speculation                    about           an     affair.         During               the         spring             and            summer,                as

    Dershowitz                          pressed            his       position,                 even          some          old        allies        were        taken          aback            by         his        rhetoric.                 At      one       point,
                                                                                                                                                                                                                                                                 mind."
    Epstein                  reacted            to     his         statements                  in      the        news          by     e-mailing                 a friend,               "Dershowitz                           is out           of     his



    If     the        case        goes          to     court,             it   may         reveal            substantial                 new            information.                    Both          Dershowitz                           and         Giuffre               will        be

    able         to     subpoena                     witnesses;                   they        will        also      face         cross-examination.                               Both           sides               have         petitioned                   to      unseal
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                       INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                           1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 10 of NYSCEF:
                                                                                              RECEIVED  35      01/27/2020
    -                                                                                                                                  THE
                                                                                                                        NEW YORKER

                                                                                                                                                                      public.'
     challenging                me for        years-'Come                                say     it    in       public,          come              say    it    in                      And        I said,      'You         know             what?
                              accepted,'            "
     Challenge                                              she    said.        "I       know           he's         going          to       put     up        a good          fight.       But,      at the         end      of       it,    I know
                                                                                                                     side."
    we're       gonna           win.        We've            got     the        truth            on      our                        Dershowitz                       was      equally         assured.          "I    will      proclaim               my
                                                                                         die,"
     absolute        innocence                 until          the      day           I                he        told       me.         "I    have        asked          the      F.B.I.       to    attend           the     trial,          because         it's
                                                                                                                          committed."
     a hundred            per        cent      certain              that        perjury               will       be                                       He         went        on,      "This      will      be     the      central           part        of
                                                                                                                                                                                                                                Framing.'                "
     my      defense-that                    this       was         a frameup                    against               me.       I'm        actually            writing           a book,          'Suitable           for                                   •



    This       article         has     been         updated                to    better               reflect          the       circumstances                        under        which           Sue       Barlach           died.




                                                                                                                                                                                                                     Advocate."
     Published           in     the print           edition           of the A_ugust                        5    &     12,    2019,            issue,          with        the headline             "Devil's




     Connie      Bruck            has been              a
                                                            staf
                                                                      writer             at      The         New        Yorker              since    1989.            She has published                     three     books,          including
              Predators'                  "
     "The                           Ball.




     More:      Alan DéishGw|tz              Lawyers               Epstein           Pres. Donald Trump                      "The View"              Sexual Assault




                                                                                                 THIS                   WEEK's                            IJJUE


     Never       miss     a big        New      Yorker             story        again.           Sign           up for       This           Week's        Issue        and       get    an e-mail           every      week           with      the     stories

                                                                                                                       you    have           to read.



     Enter your e-mail address


       Your e-mail address




                                                                                                                                  Sign up



     Will be used in accordance with our Privacy_Policy..




                                                                                                                        Read                More
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 11 of NYSCEF:
                                                                                        RECEIVED  35      01/27/2020

    =                                                                                     NEW ŸÓRKER

     THE        JUDICIAL                 JYSTEM                 FINALLY            CATCHEJ                   UP   TO        JEFFREY              EPJTEIN

     How       was     the   multimillionaire           hedge-fund             manager     able   to carry    on his lavish       life   style   with   impunity          through         the

    #MeToo             movement        and      its fallout?


     By Margaret         Talbot




     OUR COLUMNISTS

    ALEX              ACOJTA                 HAD         TO GO,                 BUT       THE      JEFFREY           EPSTEIN             JCANDAL                   If     REALLY
    ABOUT                    MONEY              AND        PRIVILEGE

    The       issues    raised     by this      saga go to the         heart     of the   American        class   system,     in which       people     of great        wealth      and
     social    standing          are able    to buy     their    own     brand     of justice.


     By John Cassidy




    VIDEO
                                                                                           AGONISTEJ"
     JOHN              LITHGOW                  READJ             "ACOJTA
                                                                                                                                                              Verse."
    The       actor    presents      a prescient        poem      from     his upcoming           book,   "Dumpty:          The   Age     of Trump       in


     By The New Yorker
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11                 1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 12 of NYSCEF:
                                                                                    RECEIVED  35      01/27/2020
                                                                                       THE
    =                                                                         NEW YORKER




     SECTIONS



     News                                                                                  Crossword



     Books & Culture                                                                       Video



     Fiction   & Poetry                                                                    Podcasts



     Humor     & Cartoons                                                                  Archive



     Magazine                                                                              Goings     On




     MORE




     Customer      Care                                                                    Jigsaw     Puzzle



     Buy Covers     and Cartoons                                                           RSS



     Apps                                                                                  Site Map



     Newsletters




     About                                                                                 Media     Kit



     Careers                                                                               Press



     Contact                                                                               Accessibility       Help



     FAQ




                                                                     f        v        a         a         @


    © 2020 CondéNast.All rights reserved.Useof this site constitutesacceptanceof our UserAgreement(updated1/1/20)and PrivacyPolicyandCookieStatement(updated1/1/20)and
    YourCaliforniaPrivacyRights.SettingsTheNewYorkermayearna portionof salesfrom productsthat arepurchasedthroughour site aspart of our AffiliatePartnershipswith retailers.
    Thematerialonthis site may not be reproduced,distributed,transmitted, cachedor otherwiseused,exceptwith the prior written permissionof CondéNast.Ad Choices
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                11     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 13 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
                                                  THE
    =                                        NEW YORKER
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                12     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 14 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                     INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                12                      1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 15 of NYSCEF:
                                                                                         RECEIVED  35      01/27/2020
      PUBLICATIONS PRACTICE
                          TOOLS                 EVENTS
                                                     (/EVENTS/) LEGALNEWSWIRE              LEGALDICTIONARY
                                                                            (/LEGALNEWSWIRE/)            (HTTPS://DICTIONARY.LAW.COM/)
      VERDICT
            SEARCH                                     JOBS(HTTPS://LAWJOBS.COM/)
                 (HTTPS://VERDICTSEARCH.COM/FEATURED-VERDICTS/)




                                                                                                                                                                          PROMOCODE=TAL&5OURC

  Q    5°^"°"
                                                       LAW.COMa                                                AumcÃ"
                                                                                                                                  IAWYER-(       amencanlawan                             suBs
  (/americantawyer/search/)                                                                            I                                                                                [
                                                                                                                                                                          PROMOCODE=TAL&SOURCE
                                                                                                                                                                             IS-DAVID-BOIES-BOTHERI




          TOPICSv (/TOPICS/) SURVEYS
                                   & RANKINGSv (/AMERICANLAWYER/RANKINGS/)LITIGATIONDAILY(/LITIGATIONDAILY/) MID-MARKETREPORT(/MID-MARKET-REPORT/)




      Commentary_(/americanlawver/commentary/)




      Why                    Is         David                          :
                                                                             oies                 Bothering                                          to     Sue                Alan
      Dershowitz?
      Frankly,    I thought        I was    done       with     my         Dershowitz         tour.        Boy,    was     I wrong.

      By Vivia Chen (h_ttps://www.Iaw.com/americanlawy-er/author/nrnfile/Vivia-chen/1                                  | July 31, 2019 at 03:14 PM




                                                                                                                                                            Law      Firms      Mentioned


         In
                                                                                                                           .                                Boies Schiller   Flexner (/search/?
                                                                                                                                                            q=Boies+Schiller+Flexner&Submi



                                                                                                                                                            Trending          Stories

        1(hit                                                                                                                                                   1   Ex-Davis Polk Associate
                                                                                                                                                                    Alleges    Discrimination,_Say
                                                                                                                                                                    He Was Repeatedly          Sideline
                                                                                                                                                                    (/americanlawyer/2019/tl/(
                                                                                                                                                                    davis-polk-associate-allege
                                                                                                                                                                    discrimination-says-he-was.
                                                                                                                                                                    repeatedly-sidelined/)
                                                                                                                                                                    NEWYORKLAW IOURNAL
                                                                                                                                                                    (/NEWYORKLAWJOURNAL/)


                                                                                                                                                                2   Lockstep     Model Is Doomed,
                                                                                                                                                                    Savs Recruiter       Behind Cleal
                 David Boies, left, and Alan Dershowitz.                                                                                                            Rainmeker       Move
                                                                                                                                                                      americanlawyer/2019/tl/(
                                                                                                                                                                    model-is-doomed-says-
                 I think     I speak    for many      people     when          I say that     I have       Dershowitz          fatigue.                             recruiter-behincl-cleary-
                                                                                                                                                                    rainmaker-move/)
                 Even my teenage            daughter        has had enough.              When         I told      her I was working         on                      THE AMERICANLAWYER
                 another       column                   the    Harvard          Law prof,      she rolled           her eyes and said, "Oh,                         (/AMERICANLAWYER/)
                                          involving
                                         again?"
                 no! Dershowitz                                                                                                                                     Cuomo Appoints     5 New
                                                                                                                                                                3
                                                                                                                                                                    Justices to NY Appellate
                 Alan      Dershowitz      is ubiquitous.       You can't turn              on the TV without              seeing     him   in the                  Division Departments
                                                                                                                                                                                         a 2         9/
                 Curious      role of Trump        defender.         Now,      with     the Jeffrey         Epstein      case reigniting,

                 Dershowitz        is himself    a news        item,                    us to reexamine               his role as the                               appellate-division-
                                                                           causing
                                                                                                                                                                    departments/)
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                12                  1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 16 of NYSCEF:
                                                                                     RECEIVED  35      01/27/2020
                                                                                                                                                                                NEWYORKLAWJOURNAL
                                            billionaire's          lawyer     and     rehash         the sexual          abuse        allegations           he
                                                                                                                                                                                (/NEWYORKLAWJOURNAL/).
                                            still faces        (two     of Epstein's        sex trafficking             victims       claimed          he had

                                            sex with        them).                                                                                                          4   Trump Nominates          2 for
                                                                                                                                                                                Southern District       of NY
                                                                                                                                                                                     9       P-S,
                                            In defense          , Dershowitz          has spilled           details       of his personal                life
                                                                                                                                                                                                  See1      rc   t
                                            (http://nymag.com/intelligencer/2019/07/alan-dershowitz-                                                                            (/giesiforklawlournal/2019/
                                                                                                                       life"
          jêffrsy-spstein-case.html)-like                               his claim      to a "perfect           sex              (to show        that     he had
                                                                                                                                                                                    ri - f-ny                p
           no reason          to stray),       his penchant             for wearing         underwear            during          massages            (to show                   seeks-to-elevate-ala-judae-1
                                                                                                                                                                                11th-circuit/)
          that he couldn't             have engaged                in sex with        Epstein's victims), and his occasional
             .                                                                        .                                                                                         NEWYORKLAWJOURNAL
          skinny-dipping              in the waters            of Martha's          Vineyard    (not sure what that's supposed                                     to
                                                                                                                                                                                (/NEWYORKLAWJOURNAL/).
           show).
                                                                                                                                                                            5   ARPellate    Attorneys     Shocke
                     everyone          is delving       into      Dershowitz's         psyche.        The New Yorker                  just    published              an         at.lustice's   Alzheimer's
           Now,
                                                                                                                                                                                121agn_o-sis,_Resignation
          exhaustive            35-page         analysis/profile                                                                                                                (/texaslawyer/2019/11/06/a
          (http-s://www.newyorker.com/magazine/2019/08/05/a!an-dershowitz-devils-                                                                                               attorneys-shocked-at-iu_stic
                                                                                                                                                                                alzheimers-diagnosis-
          advocate)           of the     professor          by Connie          Bruck       that     entailed      a year's         worth       of
                                                                                                                                                                                resignation/)
           investigation.           (Hey , most        journalists          are lucky       to get 24 hours              to report           and write           a              TEXASLAWYER(/TEXASLAWYER/)

           story.)


           So here       I am, too-back                in Dershland!           But no worries-my                      focus       is narrow.


           Frankly,      I thought         I was done           with     my Dershowitz              tour     of duty.          (I wrote      a bunch          of

          stories       (h_t-tps://thecareerist.typepad.com/thecareerist/2016/04/alan-

          dershowitz-on-the-record.html)                                 about      him,    starting         in 2015,      when           Epstein      victim

          Virginia       Roberts        Giuffre      alleged        that    he had sex with                her.) After         Dershowitz            sued

           Giuffre's       original      lawyers       for defamation,              then     settled,        I thought          the    Epstein        story
          and      Dershowitz          would        both       lose steam.


           Boy, was I wrong.


           So let me pick up where                     I left off in 2016:          the    brewing          animosity            betweeñ        Dershowitz

          and      David      Boles.     As I remember                 it, during    one of our interviews,                      Dershowitz             took

           umbrage           that      Boies      (h_ttp_s;//www.!aw-com/almlD/1202724439959/Boies-Takes-

          on-Dershowitz-in-Sex-Case/?mcode=1202615731542&curindex=0&/),                                                                        whom           he

           regarded          as a peer,        would       take    on the        representation              of Giuffre,         whom        he deemed                  a

           liar.



                   (h_ttps.jjüüw.Iawcatalog.com/gr_ñrg|-jïrg-practice.html?
                        store=law cataloq)
                   Grand       Jury      Practice
                   (https://www.Iawcatalog.com/grand-jury-

                   practice.html?                                                                                soo×
                                                                store=law_catalog)
                   Grand Jury Practice is the most cornprehensive treatise available on how grand juries
                   function. Thorough and pragmatic, it brings together statutory and case law, Justic...

                   Get More !±-*%         (https://ww=Imar.ataloq.çç=/:;=rcl-jury-practice.html?
                       store=Iaw catalog)



           I always      thought         Boies was the cool cucumber                          next to the             peppery         Dershowitz.             My
           sense       was that        Boies would             ignore      Dershowitz         and wait         for him to self-explode.


          Well,      Boies     must      be getting         impatient.         In April,      Boles        Schiller     Flexner        sued

           Dershowitz          for defamation               on behalf        of Giuffre           (he's called         her a serial          liar,
          extortionist,_prostitute
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                12                    1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 17 of NYSCEF:
                                                                                       RECEIVED  35      01/27/2020
          (https://www.newvorker.com/magazine/2019/08/05/a!=-dershowitz-dsvils-

          advocate)-to                   name          a few     epithets,             according       to The New Yorker                  and other           outlets).

           One line in the complaint                         sums          it up: "Mr.           Dershowitz          now     has what           he claims         to
                                                for."
           have      been        looking

           Boies       is essentially            calling       his bluff.        "When           we filed,      Dershowitz            said, 'Oh, great,             give
                                                           innocence,"'
           me chance             to prove          my                                  Boles told      me during            a lengthy         phone         call. "And
                                                                                it,"
           now     he's doing            everything             to stop                 citing    Dershowitz's             motion      to dismiss           the case.


           In an email           response,              Dershowitz             wrote,       "We're        not stalling.       We have filed               every
           document             in a timely            manner.           I need         to preserve          my First Amendment                    rights      to

           continue         to truthfully              assert       my innocence.                 Hence       my motion             to dismiss.        I want          all

          the facts        to come             out. That's          why        I have      been      aggressively           seeking        to unseal
           everything."


          That     strikes        me as a throw-everything-in-the-kitchen-sink                                             type     of response.

          Whatever.


           I'm more            intrigued         by this       question:           What's         driving     Boles to sue Dershowitz                       for

           defamation             at this       stage?       As far back as I can remember,                                Dershowitz           has been

          trashing         Giuffre         .

                                                                   ,"
          "He really           gave      us no choice                   explained           Boies.    "We avoided             bringing          this for      more

          than     four        years.      I would         have         been      happy          not to hear from             Alan     Dershowitz            in this

           context        again.        But the         problem            is that       he believes         that     if he quacks            loudly      enough

          and outrageously     enough,                          people         will focus          on what          he's saying        and      not the
                      conduct."
          underlying


           Sure,     Dershowitz                pushes       people's           buttons,           but isn't Boies           playing      into     his hands            by

          giving       him the          limelight          he seems            to crave?

          "No,"
                     said Boles.           "Because             he was just              as loud      and accusatory                before.      He made

           statements             in the        past,    and we didn't                  sue him, then             he made         more       outrageous

           statements.             He publicly             said that         Virginia        was guilty           of extortion         and      perjury       and
                                                             defamation."
           challenged            her to sue for                                           He added,          "He's    desperate          to detract

          attention            from      the underlying                  accusation.             People      who     have good           defenses           present
                                                                                                                           attacks."
          those        defenses.           Those        who        don't     engage          in ad hominem


           Boies     suggested             that        it's time        to draw         a line in the sand:            "He's      attacked         everyone

          who's        tried     to help victims-Paul                        Cassell        and      Brad    Edwards          [Giuffre's         original
                                                                                                          people."
           lawyers],           detectives         and state              law enforcement

                                                                               "extortionist"
          And,   of course, Dershowitz    has not spared Boles, calling him an                and
                      challenged,"
          "ethically               according   to the New Yorker article. So why not just sue

           Dershowitz             directly,        I asked?

                                                                                                                                                                    ,"
          "It's crossed            my mind,             but I don't         think         most     people         take what         he says seriously

          answered              Boles.         He drew         a distinction              between         his position         as public         figure      and that

           of someone              like Giuffre.           "I have access                 to media,         and     I can fight        it out in public.            It's

           different        for people            who       don't        have that          access.       The hurdle          for me is different                 than       a

          victim       of sex trafficking,                 who          has to deal with             families        and    neighbors           hearing       those
          attacks."


           So is Boles           saying         he'd     never,         ever sue Dershowitz?
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                12                    1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 18 of NYSCEF:
                                                                                       RECEIVED  35      01/27/2020
                                                                                                     allegation,"
          "I've given         serious          thought           to fight     the extortion                               said     Boies,     alluding        to

           Dershowitz's              claim       that     Boles      is going     after     him      in order      to get money              from     a much

           bigger     fish:        billionaire          Leslie Wexner,           who      was instrumental                in building          Epstein's
                                                                                                                          horse"
          wealth.       Dershowitz's                    theory       of being        used     as a "stalking
          .(h_t-tp_;Linymag.com/intelligencer/2019/07/alan-dei-shuwitz-le-ffr_ey-epstein-

          case.html)               in this     context        is convoluted,             though       New York           Magazine          takes      a good

           stab at explaining                  it.


           Boies     added:          "I'm probably               not suing       him,     but I'm not ruling              anything          out with        that
          guy."


           So is Dershowitz                  worried         that    Boies      could     come       after    him?       In an email,          he
                                                                            defense."
           responded:              "Truth        is an absolute


           I've never         known           the     Harvard        professor          to give such         a brief      answer,          but I assume

           he's got his hands                  full after        that     scathing       New Yorker           piece.


          Anyway,           with     the      resources           of a big firm          like Boies     Schiller         bearing       down        on him,         I

          asked       Dershowitz               whether           he'd consider           settling,     or if he's damned                 determine          to get

           his day in court.

                                                                                                                       me,"
          "I will settle           only      if Roberts          admits      she never        had sex with                     wrote         Dershowitz            in

          an email          response.


          As for      rumors           that      his insurance              is running      out to cover         these         claims,       especially       after

          the      payout          he reportedly                 made        to Giuffre's         lawy-ers
          (https://thecareerist.typepad.com/thecareerist/2016/04/dershowitz-settles-

          case-:nv:|r:n;;-allegations-of-sex-with-minor.html)                                                   Cassell       and      Edwards           in the

           defamation              sett|éméñt,            Dershowitz           offered      this:    "Boies     has told         people        that      if he
                                                                                                                                               "
           can't     beat     me in court,               he can at least          bankrupt           me. He won't             do either.


           Perhaps          not. Yet, you               have to wonder            where        Dershowitz           is going        with     all this.     But let

           me stop          here      before         I add to the           pile of analysis,         parsing       and speculation                 about

          what's      triggering              our favorite          Harvard       professor.


           In the     meantime,               I'm going          to assume         my coverage           of Dershowitiz                and    Boles       ain't

          finished.         Not by a long shot.


           Related      post:         David          Boies       Is Not      Finished       withJeffrey       Eastein

           (httns://www.Iaw.com/2019/07/25/d~:!d                                            bcies-is-not-finished-with-jeffrey-

           epstein/).


           Contact          Vivia Chen at vchen@alm.com.                             On Twitter:         @Iaw careerist.




                                                                            f SHARE           tF SHARE                                                                         FEATUREDPRODUCT

                                                                                                                                                                                    Higher       Law
                                                                                                                                                                            briefings_/higher-

             Vivia          Chen                                                                                                                                                      law0
                                                                                                                                                                         Cannabis    & the Legal Industry
             Vivia Chen is a senior columnist at The American Lawyer and the creator of The Careerist blog.
                                                                                                                                                                           Cheryl Miller tracks law firm
                                                                                                                               "' ^
                More from this author * (https://www.!2=.com/=rnaricania                                ,n.';;t'---',_                'i-rie-Che                        Cannabis practices and clears the
                                                                                                                                                                         haze around the biggest legal
                                                                                                                                                                         issues. Sign up for the weekly
                                                                                                                                                                             Higher Law newsletter.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                12            1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 19 of NYSCEF:
                                                                               RECEIVED  35      01/27/2020
                                                                                                                                             Learn More (/briefing:!higher-
                                                                                                                                                               law/)

                                                      ( https://www.law.com/americanlawyer/author/p-ñ|G/V|via-Chen/)




           Dig    Deeper

            Career Development (/topics/career-development/)                   Criminal Law (/ronics/criminal-law/)




           Recommended                 Stories                                                                                              Featured            Firms

          This     McKinsey/Lean                       In    Report       Will                                                              Law offices     of oary         martin     N
           Make        You       Depressed               and      Frustrated                                                                Associates     P.C.
          (https://www.law.com/americanlawyer/2019/11/O4/this-                                                                              620 GLEN IRISDR NE SUITE102
           mckinsey.I_ean-in-recort-will-make-you-
                                                                                                                                            A47LO      - 674           .garymartinhay:
          depressed-and-frustrated/)
                                                                                                                                            Law Offices        of Mark      E. Salon
          VIVIA CHEN (/AMERICANLAWYER/AlJTHOR/PROFILE/VIVIA-CHEN/)
                                                                                                                                            2 OLIVERST#608
           | NOVEMBER 04, 2019
                                                                                                                                            BOSTON, MA 02109
          There are some bright spots-sort       of-in         the report, now in its                                                       (857) 444-6468 www.marksalomone
          fifth year. But mostly, it's a big downer.
                                                                                                                                            Smith   & Hassler

                                                                                                                                            1225 N LOOPW #525
          Women            Are      Like     Pancakes
                                                                                                                                            HOUSTON, TX 77008
          (https://www.law.com/americanlawyer/2019/10/28/women-                                                                             (713) 739-1250 www.smithandhassl<
          are-like-pancakes/)                                                                                                                                          Presented by Big

          VIVIA CHEN (/AMERICANLAWYER/AlJTHOR/PROFILE/VIVIA-CHEN/)
          | OCTOBER 28, 2019
          A seminar at accounting firm EY, which has received much bad
          press, draws curious distinctions between men and women.


           How      Fashionable                  Is   Your      Firm's

          Diversity           Program?
          (https://www.law.com/americanlawyer/2019/11/01/how-
          fashionable-is-your-firms-diversity-

           p.mgram/)

          VIVIA CHEN (/AMERICANLAWYER/AlJTHOR/PROFILE/VIVIA-CHEN/)
           | NOVEMBER 01, 2019
          Maybe it's flippant to equate diversity efforts with lipstick
          selection, but I think the analogy is apt.




                                                                      More                from               ALM
                             Resources       CLECenter           Legal Compass           Events      Webcasts         Lawjobs   Professional Announcements
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                12                   1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 20 of NYSCEF:
                                                                                      RECEIVED  35      01/27/2020
                   The       Power       of                                                          Witness:           Data-
                                                                                 Bearing                                                       Managi_g]g           Multilingui
                   Partnerships                 in   Legal                       Driven         Expert           Witness                       Litigation          Efficiently
                   Technology                                                    Research              Propsis                                 (h_ttp://americanlawy
                   (h_ttp://americanlawyer.tr                                    Competitive                    Edge                           FROM DIVERGENT
                   FROMTHOUGHTRIVER                                              (h__ttp://americanlawyer.tr                                   Discover how your firm can efficient
                   Is your law firm missing out on                               FROM LEXISNEXIS                                               navigate the challenges of high-stak€
                                                                                                                                               multilingual litigation to generate val
                   o PPortunities from existin 8 IP to
                                                                                 An expert witness can make or break a                            d         f           I
                   generate additional value and ultimately
                                                                                 case. What if you could determine in
                   revenue through an additional
                                                                                 minutes how many times a potential
                   partnership? Download this playbook to                                                                                        Download Now >
                                                                                 expert has testified, how many times his                        (http://americanlawyer.tradepub.con
                   learn what your firm might be missing
                                                                                 or her testimony has been excluded, the
                   out on.
                                                                                 verdicts associated with the testimony,
                                                                                 and more? This info brief explains how.
                     Download Now >
                     (http://americanlawyer.tradepub.com/frees
                                                                                   Download Now >
                                                                                   (http://americanlawyer.tradepub.com/free/




     ALM Legal      Publication      Newsletters

     Sign          Up        Today               and         Never           Miss          Another                     Story.                                Subscribe       Now

     As part of your digital membership,     you can sign up for an unlimited number of a wide range of
                                                                                                                                                 (https://store.Iaw.com/registration
     COmplimeiitary   newsletters.  Visit your My Account (https://store.Iaw.com/registratIon/logi_nasp.xI
                                                                                                                                                             promoCode=TAL)
     promoCode=TAL)       page to make your selections.    Get the timely legal news and critical analysis you cannot
                                                                                                                                                  Privacy_Polj_cy_(h_gps://www.alm.com/pr
     afford to miss. Tailored just for you. In your inbox. Every day.
                                                                                                                                                                  p_gj.I_cy-new/)




                                                                                                       _(a


               FOLLOW US              (https://www.facebook.com/LawdotcomALM/)              (httos://twitter.com/lawdotcom)      _(bttp-s://www.Iinkedin.com/company/law-com/)

                                                                             (h_gpf/feeds.feedblitz_com/law/legal-news/)


             Publications                              Law Topics                              Rankings                                More                                 Law.com
         The American La_wye_r               Litigation (/_tgpics/litigation/)               Am Law 100                             Events(/events/).               About Us(/static/abot
                                                                                (/americanlawyer/rankings/the-2019-
          (/am©ricanlawyg)             Dealsand Transactions (/topics/deals-                                                         Legal Comp_a_sji              Contact Us (/static/cont;
   CQ_rporate counsel (/_cgrpcounsel/)             and-transactions/)                       am-law-100/1               (httos://www.alm.com/intelligence/solutions-
                                                                                                                                                                        Site Map_(/sitemar
                                                                                             Am I aw 200                     we-Drovide/business-of-law-
         National Law lournal           Law Firm Management (/_tgpics/law-
                                                                                (-americanlawyer/rankings/the-2018-           solutinns/legal-comp_as_g)
        (/nationallawjourna_1/)                   firm-management/)
                                                                                  am-law-200-the-arnerican-lawyeth Editorial Calendar (/pditorial-calendar/)
        NewYork LawJournal                   Legal PracticeManagement                                                                                                    Customer Supp_gy
                                                                                              Global 100
        {/newyorklawiournal/)          {/_top_icg!gga_l-practice-management/).                                                Briefings_(/static/briefing )     (https://www.alm.com/co
                                                                                  (/americanlawyer/rankinggglobal-
        NewJe_rsgy_LRJournal
            I/Dj[awinurnal/)
                                       Cybersecurity_(/_top_icg-cybersecurity/)
                                                  Intellectual Prop_ggy
                                                                                                 -
                                                                                                 100/)
                                                                                                                                    j_ggalDictionary
                                                                                                                             (h_gps://dictionary.Iaw.com/)
                                                                                                                                                                          Terms of Service
                                                                                                                                                              (hgps://www alm.com/terr
                                                                                       National LawJournal 500
     The Recorderf/therecorder/)           (/_tgpics/intellectual-property/).                                            jawjobs.com (http://la_wjobs.com/)
                                                                                (/nationallawjournal/rankings/the-nlj_
                                                                                                 500/)                          Law Firms (/law-firms/)      .(/sites/almstaff/2017/10/20s
   More Publications>(/nuhlications/)        More LawTopics>(/_tgp_i_ck)
                                                                                                                        LawSchools(/_tgpics/legal-education/).           asked-questions/
                                                                                         Pro Bono Scorecard
                                                                               .(famericanlawyer/rankinggpro-bono/)                                                         Priva_cy_PgjLcy
                                                                                                                                                              (bttps://www.alm.com/priv
                                                                                              The A-List
                                                                                                                                                                                new/)
                                                                                  (/americanlawyer/rankings/a-list/)

                                                                                    More Rankings_>_(/rankingg).




                                                               Copyright © 2019 ALM Media Properties, LLC.All RightsReserved.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 21 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 22 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                           INDEX NO. 160874/2019
  11/7/2019                                                                Attorney Alan Dershowitz and the Jeffrey Epstein Case
NYSCEF DOC. NO. Case
                13                   1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 23 of NYSCEF:
                                                                                      RECEIVED  35      01/27/2020




    Alan   Dershowitz     with    Jeffrey    Epstein      at Harvard    in 2004.   Photo:        Rick    Friedman/Polaris

     ne                   in                days       after    his    onetime          client                     Epstein        was      arrested         on    sex-
           morning               July,                                                                  Jeffrey

    trafficking         charges,            the    famed        attorney         Alan       Dershowitz               was     reminiscing              as   he    drove   the

  nymag.cGm/ints|||gencGr/2019/07/alan-dershowitz-jeffrey-epstein-case.html                                                                                                    2/24
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                       INDEX NO. 160874/2019
  11/7/2019                                                                                                           Attorney Alan Dershowitz and the Jeffrey Epstein Case
NYSCEF DOC. NO. Case
                13                                         1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 24 of NYSCEF:
                                                                                                            RECEIVED  35      01/27/2020
                                                                                                                                                                                                                                                       Kennedy,"
                            winding                       roads            of     Martha's                       Vineyard.                        "I    first           came              here            to        defend                 Ted                                           he
                                                                                                                                                                               bridge.'"


     0
                            said.            "I     got          a call:              'The          senator                      has         driven             off       a                                A woman                           drowned;                        the

                            powerful                       man            escaped                    serious                     consequences.                                Dershowitz                            liked             the        island              and            has          been


     coming                 back             for          50       years.              He         turned                   his         old       Volvo            station                 wagon                    onto            an        unpaved                    road


    leading                 into            the       woods,                    and          brought                       the         conversation                           to     his         personal                        crisis.           Of        all      of      the         many

    men          on          the         long             list      of     socialites,                      billionaires,                          and            politicians                        associated                         with           Epstein,                     the


     shadowy                     financier                       with           a bredilection                                for         underage                    girls,             perhaps                      no     name                had             been          tarnished

     as     seriously                       as     Dershowitz's.                             As       Epstein's                        lawyer,               he       had           helped                  him             to        thwart               prosecutors;                           as

    his       houseguest,                            he          was        accused                   of         enthusiastically                                 joining                 in         Epstein's                    alleged                  sexual              abuse.


                                                                                                                                 this,"
    "It's       a horrible                         thing            to     be         accused                    like                            Dershowitz                         said             as     the            gravel               crunched                     beneath

    his       tires.             In     the         proceedings                              of     a federal                       civil        lawsuit                 brought                     by        two          women,                     Dershowitz                           has
                                                                                                  lies."
     called            the            allegations                        "vicious                                    In      combative                       media                 appearances,                                  he     has           alleged                he         was       the

    target             of        a complex                        extortion                       plot,          coordinated                            by        the         lawyer                 of     his        accusers,                       the         equally
                                                                                                                                                 truth,"
     renowned                         attorney                    David               Boies.               "I        know              the                            Dershowitz                               told          me.           "I    know               that            I    am       a
                                                                                                                          perjury."
    victim             of        a serious                       crime,               a crime                   of                                For        years,                the          legal           saga             had            been             mostly                 ignored

     outside                the         tabloids.                   Then               Epstein's                          shocking                 arrest               jolted             it     to       life.        Now,                 Dershowitz                            was

    howling                  into            a whirlwind,                              trying              to         prove               to     the       world               that             he        hadn't                 done            the         indefensible.



                                                                                                                                     ADVERTISEMENT                                                                                                           [[>




                                                                                                                                                                                                                             Learn rnore               [




     Dershowitz                          led         me           into          his      summer                           house,               which            is      crowded                      with             art         -        vintage                 political

    posters                 in        the                                                    Lichtenstein                                 over         the        couch               -         and            mementos                          of        his      life       in        the
                                                  stairwell,                    Roy

     courtroom                         and           at      Harvard                    University,                           where               he       was           a professor                           at      the         Law            School                   until          he

     retired            a few                years               ago.       In         the         sunny                   dining              room,              which               looked                    out         on         the        pool,            a large                stack

     of     spreadsheets                             was           waiting                   on       the            table.               They          were             a detailed                       breakdown,                              Dershowitz                             said,         of


  nymag.com/intelligencer/2019/07/alan-dershowitz                                                 jo"roy        opstein-case.html                                                                                                                                                                           3/24
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 25 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 26 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                  INDEX NO. 160874/2019
  11/7/2019                                                                                       Attorney Alan Dershowitz and the Jeffrey Epstein Case
NYSCEF DOC. NO. Case
                13                                  1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 27 of NYSCEF:
                                                                                                     RECEIVED  35      01/27/2020




     anonice                  near          ine       senoo1,             gave      it    iminons,                 anu        nosteu              seminars                  inat           otou                   ðget

     academics                     from            different              disciplines.


                                                                                                                                                                                                                                   people,"
     "By       the       time          I got             to    know         him,         I had           already             represented                       a lot        of     very,          very        wealthy
                                                                                                                                                                   mind."
     Dershowitz                       said.         "I        was     much          more              interested              in     his      quirky


                                                                                                                 thought,"
     "It      turns          out       to      be        a lot       quirkier            than           we                                Cohen               added.              She       said         she      was       less

     charmed                  when             she            met     Epstein.            "I    just         remember                     thinking                 he       was      very           screwed              up        in    his
                                              relationships,"
     attitude                about                                                 she     said.           "This         was         a clinical-psychology                                        analysis,          that           he     was
                                                                                                                                                              him."
     really           immature,                     messed                up,    and       I didn't               particularly                    like



     For       around                a decade,                   Dershowitz                    kept        casual            company                 with             Epstein,              who          introduced                      him      to

    his       friends,               like         Ghislaine                Maxwell,               a British              heiress             who              acted         as     his       right         hand,          and            Prince
                                                                                    "Andy."
              drew,          whom                 Epstein             called                              (Dershowitz                      said          he      and        the      prince              didn't          end        up      getting

     along            because               they              disagreed            about              Israel.)        Dershowitz                         visited            Epstein's                mansions                 in        New

    York          and         Palm             Beach                and     occasionally                     accompanied                       him            on      his        private             plane.         Dershowitz                    says

    these            trips         were           family-oriented.                         Once,             Epstein               lent      him           the        Palm           Beach             home          so       he        could



  nymag.com/iñts|||gencer/2019/07/alan-dershowitz-jeffrey-epstein-case.html                                                                                                                                                                              6/24
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 28 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 29 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 30 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 31 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 32 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 33 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 34 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                13     1:19-cv-03377-LAP Document 125-5 Filed 05/29/20 Page 35 of NYSCEF:
                                                                        RECEIVED  35      01/27/2020
